(2008)
In re: WELDING FUME PRODUCTS LIABILITY LITIGATION.
Etienne Pellegal v. Lincoln Electric Co., et al., E.D. Louisiana, C.A. No. 2:08-30.
MDL No. 1535.
United States Judicial Panel on Multidistrict Litigation.
June 5, 2008.

ORDER VACATING CONDITIONAL TRANSFER ORDER
D. LOWELL JENSEN, Acting Chairman.
Before the entire Panel[*]: Plaintiff in this Eastern District of Louisiana action moves pursuant to Rule 7.4, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001), to vacate our order conditionally transferring the action to the Northern District of Ohio for inclusion in MDL No. 1535. No defendant responded to the motion.
After considering the argument of counsel, we find that transfer of this action to the Northern District of Ohio would not necessarily serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation at this time. Unlike the majority of the actions in MDL No. 1535, which involve neurological injuries allegedly caused by exposure to manganese in welding fumes, the plaintiff in the present action complains that he developed laryngeal cancer from welding on used oil-field piping covered with naturally occurring radioactive material. In view of the nature of the claims and given the lack of support for transfer from any party, we are persuaded that inclusion of this action in MDL No. 1535 is not presently warranted. All parties remain free to move for transfer should future pretrial proceedings demonstrate that the action involves sufficient questions of fact common to the actions in MDL No. 1535 or circumstances otherwise dictate that transfer has become appropriate.
IT IS THEREFORE ORDERED that our conditional transfer order designated as "CTO-57" is vacated without prejudice.
NOTES
[*]  Judges Heyburn and Motz took no part in the decision of this matter.